Affirmed by unpulished PER CURIAM opinion.
PER CURIAM:
Jimmy Lee Nixon, a federal prisoner, appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have independently reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Nixon v. Dewalt, No. CA-02-48-5 BO (E.D.N.C. June 24, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.